*845
ORDER DENYING MOTION FOR REHEARING ON AND/OR RECONSIDERATION OF ORDER DENYING PRELIMINARY INJUNCTION and DENYING PLAINTIFFS’ EMERGENCY RENEWED MOTION FOR PRELIMINARY INJUNCTION AND/OR TO APPOINT PROPERTY MANAGER FOR METZ PROPERTIES and ORDER DEFERRING RULING ON DETERMINATION ON THE OWNERSHIP STATUS OF THE PROPERTIES

(Doc. Nos. 30 and 36)
ALEXANDER L. PASKAY, Bankruptcy Judge.
THE MATTERS under consideration in the above-captioned adversary proceeding are two Motions; (1) Motion for Rehearing on and/or Rehearing of Order Denying Preliminary Injunction (Doc. No. 30), and (2) Emergency Renewed Motion for Preliminary Injunction and/or to Appoint Property Manager for Metz Properties (Doc. No. 36) filed by the Plaintiffs, North Mandalay Investment Group, Inc., Metco Real Estate and Insurance, Inc., Robert J. Metz, and Metco Holdings, Incorporated, (the Debtors).
The Court after having considered the evidence, testimony and arguments of counsel for the Plaintiffs and counsel for the Defendants, Financial Warehouse Group, L.L.C., Dale Ayers, Myron Dims-dale, Fairview Commercial Lending, Inc., Oak Grove FL L.L.C., Baybreeze Hotel FL, L.L.C., Williamsburg Apartments FL, L.L.C. and Pioneer Motorsports, L.L.C. finds that the Plaintiffs’ (1) Motion for Rehearing on and/or Rehearing of Order Denying Preliminary Injunction and (2) Emergency Renewed Motion for Preliminary Injunction and/or to Appoint Property Manager for Metz Properties should be denied.
Based on the foregoing, this Court authorizes the agents of Financial Warehouse Group, L.L.C. to notify the tenants in the above-mentioned properties by serving a copy of this Order to collect all rents due and further deposit immediately into the trust account of counsel of record for Financial Warehouse Group, L.L.C., Ms. Camille Iurillo, minus all expenditures expended for the preservation and maintenance of the properties. Furthermore, the agents of Financial Warehouse Group, L.L.C. shall file a bi-weekly report of expenditures to this Court by specifically identifying each item and the purpose of the expenditure. The Debtor shall have ten (10) days to object to any line item provided in the report on the basis that the expenses were unreasonable and not justified.
This Order shall remain in effect until further Order of this Court and until the ruling resolving the ownership status of the above-mentioned properties are determined.
Accordingly, it is
ORDERED, ADJUDGED AND DECREED that the Motion for Rehearing on and/or Reconsideration of Order Denying Preliminary Injunction (Doc. No. 30) and the Emergency Renewed Motion for Preliminary Injunction and/or to Appoint Property Manager for Metz Properties (Doc. No. 36) be, and the same are hereby, denied. It is further
ORDERED, ADJUDGED AND DECREED that Financial Warehouse Group, L.L.C. shall notify the tenants in the above-mentioned properties by serving a copy of this Order to collect all rents due and further deposit all rents collected immediately into the trust account of counsel of record for Financial Warehouse Group, L.L.C., Ms. Camille Iurillo. It is further
ORDERED, ADJUDGED AND DECREED that the agents of Financial *846Warehouse Group, L.L.C. shall file a biweekly report of expenditures with this Court, which specially identify each item and the purpose of the expenditure. It is further
ORDERED, ADJUDGED AND DECREED that this Order shall remain in effect until further Order of this Court.
DONE AND ORDERED.